Name: 90/431/EEC: Commission Decision of 30 July 1990 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider programme) (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1990-08-18

 Avis juridique important|31990D043190/431/EEC: Commission Decision of 30 July 1990 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider programme) (Only the Italian text is authentic) Official Journal L 223 , 18/08/1990 P. 0018 - 0018*****COMMISSION DECISION of 30 July 1990 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider programme) (Only the Italian text is authentic) (90/431/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 328/88 of 2 February 1988 instituting a Community programme to assist the conversion of steel areas (Resider programme) (1), and in particular Article 3 (2) thereof, Whereas Article 3 (2) of Regulation (EEC) No 328/88 stipulates that the Community programme shall apply to areas which satisfy the criteria specified in Article 3 (1) and the thresholds laid down in Article 4 (1) of that Regulation; Whereas the Member States concerned must submit an application for approval of the area to which the Community programme is to apply; whereas Italy has submitted such an application; Whereas the commune of Naples satisfies the abovementioned criteria, HAS ADOPTED THIS REGULATION: Article 1 The commune of Naples in the region of Campania in Italy is hereby found to satisfy the criteria in Article 3 (1) and the thresholds laid down in Article 4 (1) of Regulation (EEC) No 328/88. The Community programme instituted by that Regulation shall therefore apply to that area. Article 2 This Decision is addressed to Italy. Done at Brussels, 30 July 1990. For the Commission Bruce MILLAN Member of the Commission (1) OJ No L 33, 5. 2. 1988, p. 1.